DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 11/15/2021 has been considered and entered.  The response was not found to be persuasive.  Therefore, the previous rejections are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1 – 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kamano (EP 2 080 798 B1) in view of Butler et al. (US 6,207,623) and as evidenced by Scherer et al. (US 2015/0299607)
In regards to claim 1, Kamano teaches lubricating oil composition for internal combustion engines comprising a molybdenum dithiocarbamate friction controlling agent [0001].  The composition comprises a base oil A), dithiocarbamate B), and benzotriazole derivative E), etc. [0016, 0017].  The molybdenum compound has the structure of the claimed dimeric molybdenum compound and is present in amounts that provides 0.02 to 0.1% (200 to 1000 ppm) by mass of molybdenum to the composition [0029, 0032].  The benzotriazole is present in amounts of from 0.02 to 0.1% [0054].
The base oil, benzotriazole and molybdenum dithiocarbamate provides the limitations a, b, and c of the claim.  Other optional additives such as dispersant, antioxidants, antiwear etc., meets the limitation d) of the claim [0061].  Kamano teaches benzotriazole derivatives which can be nitrogen containing hydrocarbyl group at an R6 position but does not particularly recite the structure of the claim [0052].  
Butler teaches industrial oils comprising benzotriazole or derivative useful in industrial oils (title, abstract).  The benzotriazole compound has a structure analogous to the structure of 
Thus, persons of ordinary skill in the art at the time of the invention would have found it obvious to have used the benzotriazole compounds of Butler in the composition of Kamano, as Kamano allows for the use of benzotriazole derivatives having nitrogen-based hydrocarbyl group in the R6 position.  Thus, engine oil compositions useful as automotive engine oils having the claimed additives are provided.  
Since the composition of Kamano in view of Butler comprises the claimed ingredients in the claimed amounts, they would be expected to possess the claimed properties.
In regards to claim 2, Kamano and Butler combined teach the composition.  Butler teaches the benzotriazole wherein the hydrocarbyl group attached at an R4 position is C1 alkyl, at the R5 and R6 positions are preferably 2-ethylhexyl which meets the limitation of the claimed structure (column 2 lines 1 – 20). 
In regards to claims 3 – 5, Kamano and Butler combined teach the composition having the claimed limitations as previously stated.
In regards to claim 6, Kamano and Butler combined teach the composition.  Kamano teaches the presence of other friction modifiers besides the molybdenum dithiocarbamate compound but does not particularly recite the trimeric compound of the claim [0061].  However, Boffa (US 6,143,701) is added to teach trinuclear friction modifier molybdenum compounds for engine oils which includes structures such as Mo3S7((alkyl)2dtc)4 etc., which is/are equivalent to the structure of formula III of the claim when n is from 1 to 4 and z is from 0 to 5 (see column 2 lines 33 – 67) and thus persons of ordinary skill in the art at the time the claim was filed would 
In regards to claims 7, 8, Kamano and Butler combined teach the composition having the claimed limitations as previously stated.
In regards to claims 9 – 12, 24, 25, Kamano and Butler combined teach the composition.  Kamano teaches the composition can comprise other friction modifiers but does not teach the compound of the claims.  Miatt et al. (WO2017205270) teaches engine oils can use ethoxylated fatty amines friction modifiers such as in amounts of 0.025% by weight of the composition [See 0202].  Such ethoxylated fatty amine friction modifiers are known in view of Watts et al. (US 2009/0131288) to include structures that are identical to the claimed structure, when in the structure of Watts x is preferably 3, R8 is preferably C18 alkyl group and X is oxygen [See 0032].  Thus, in view of Miatt and Watts, the ethoxylated fatty amine compounds of the claims would have been useful as additional friction modifiers in Kamano and in such amounts recited by Miatt for use in engine oils since Kamano allows for the presence of additional friction modifiers.
In regards to claims 13 – 15, Kamano and Butler combined teach the composition.  Kamano teaches composition having additives such as neutral or basic (i.e., overbased) calcium or magnesium salicylates as metal detergents and zinc dihydrocarbyl dithiophosphate which are oil-soluble compounds [0056 – 0059 & 0079].
In regards to claim 16, Kamano and Butler combined teach engine oils having the claimed ingredients and thus when such composition are used in as lubricants in internal combustion engines such as automotive engines the claimed limitations would intrinsically be performed.
In regards to claims 17 – 23, Kamano and Butler combined teach the composition having the claimed limitations as previously stated.
In regards to claim 26, Kamano, Butler, Miatt, Watts and Boffa combined teach the composition having the claimed limitations as previously stated.
In regards to claim 27, Kamano, Butler, Miatt and Watts combined teaches the composition for internal combustion engines having the claimed ingredients and thus provides for the method of lubricating internal combustion engines such as automotive engine with the compositions which is intrinsically performed when the composition is added to the engine.
In regards to claims 28 – 31, Kamano and Butler combined teach the composition.  Kamano teaches the composition can comprise sulfated ash in amounts of 1% or less, phosphorus content of 0.05 to 0.1%, nitrogen content of 0.07%, and sulfur content of from 0.15 to 0.22% [Table 2].
In regards to claim 32, Kamano and Butler combined teach the composition.  Kamano teaches the composition can comprise metal detergent in amounts of from 0.005 to 1% [0044, 0045].  The detergents can have a tbn of about 225 [0059].  Thus, the detergent can provide a calculated tbn of from about 0 to 2.25% to the composition.  Detergents are the major contributors of tbn to the composition.  While dispersants such as succinimide dispersant can provide marginal tbn, they can be present at very low amounts of as low as 0.5% in the composition of Kamano and thus can provide negligible amount of tbn to the composition [0039].  Other, tbn providers are not required in the composition of Kamano and thus the tbn of the claim is overlapped.
In regards to claim 33, Kamano and Butler combined teach the composition having the claimed limitations as previously stated.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that Butler does not teach molybdenum compounds.  The argument is not persuasive.
Kamano, which is the primary reference teaches molybdenum compounds.  Butler was added to recite specific benzotriazole compounds not to teach molybdenum compounds.
Applicants argue that there would be no motivation to combine a molybdenum compounds with a benzotriazole from Kamano and Butler combined to obtain the improved friction performance of the claimed composition.  The argument is not persuasive.
Kamano teaches combination of molybdenum compounds and benzotriazole and thus provides motivation for their combination.  The motivation for the combination does not have to be the same as those of the applicants’.  Also, molybdenum compounds are known friction modifiers and would be expected to provide such properties.
Applicants previously argued that industrial oils do not include engine oils, and there is no motivation to use the benzotriazole of Butler in the composition of Kamano.  The argument is not persuasive.
Kamano and Butler are analogous and similarly teach benzotriazole additives for lubricants which are useful in industrial oils and engine oils.  Scherer was added as evidence to teach that industrial oils include engine oils and thus there is motivation for use of similar additives for similar oils to provide similar properties in the composition.  
Applicants previously argued that Kamano does not teach the benzotriazole compounds of the invention, or that the specific benzotriazole compound would render molybdenum 
Kamano teaches the oil composition having benzotriazoles.  Particularly, Butler was added to teach similar oils having benzotriazoles having the claimed limitations.  Limitations directed to performance of such compounds in the oil would be present since the same ingredients are present in the claimed amounts.
Applicants previously argued that Butler does not teach molybdenum dithiocarbamate friction modifiers, or suggest a three-part antioxidant system, or that the claimed benzotriazole would have any effect on molybdenum friction modifiers.  The argument is not persuasive.
Butler was only added to teach specific types of benzotriazole compounds useful in industrial oils such as those of Kamano.  Applicants apply piecemeal analysis to the references.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants previously argued there would be no motivation to combine the benzotriazole with the molybdenum dithiocarbamate of the claim.  The argument is not persuasive.
Kamano teaches the combinations of additives comprising molybdenum dithiocarbamate and benzotriazole and thus provides motivation for such combination and the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya
Applicants allege that the combination of molybdenum dithiocarbamate and benzotriazole provides an unexpected improvement in friction coefficient.  The argument is not persuasive.
The inventive examples are not commensurate in scope with the claims.
While the independent claims allow for either of a dimeric molybdenum dithiocarbamate or a trimeric molybdenum dithiocarbamate to be present at 450 to 2000 ppm (or 600 to 900 ppm) in terms of the amount of its molybdenum content in the composition, the inventive examples require the dimeric dithiocarbamate to be present at 0.7 to 0.8% (700 to 800 ppm) and trimeric molybdenum compound at 0.2% (200ppm) thus totaling 800ppm or 900ppm of molybdenum in the two examples which does not support the breadth of the claims.  The examples do not support the breadth of the claims nor demonstrate criticality of the claimed range at the lower and upper amounts of the claims.
While the independent claim allows the benzotriazole to be present in amounts of 0.001 to 5% (or 0.01 to 0.04%) by weight in the composition, the inventive examples are directed to use of a specific benzotriazole at a specific amount of 0.01% which does not support the breadth of the claims.  Even for the narrowest amounts of 0.01 to 0.04% recited in claim 4, the inventive example fails to support the breadth of the claimed range and fails to demonstrate criticality of the claimed range.
According to MPEP 716.02(d), the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Also, to establish unexpected results over a claimed range, applicants should compare a In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  
Applicants argue that the nonobviousness of the broader ranges can be supported by narrower ranges where there is a trend.  The argument is not persuasive.
The ranges in the examples are too narrow as compared to the breadth of the claimed range as to support a trend.  The inventive examples only provide molybdenum at 800 ppm or 900 ppm while the claims allow for amounts of as low as 0.001% (10ppm).  Similarly, the benzotriazole is used at a specific amount of 0.01% which does not provide a trend.
Thus, applicants have failed to provide a showing of unexpected results using inventive examples that are commensurate in scope with the claims and sufficient to rebut the case of obviousness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771